Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Action filed by Applicant on 02/06/2021.
Claims 1-4 and 6-16 have been allowed.
Claims 1, 6 and 7 have been amended.
Claim 5 has been cancelled.
Claims 11-16 have been added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2021 and 03/26/2021 have been considered by the examiner.
Response to Arguments
Claim Rejection Under 35 U.S.C. §102:
Applicant’s arguments, see pages 13-18, filed 02/05/2021, with respect to the rejection(s) of claims 1-10 being rejected under 35 U.S.C. § 102(a)(1)/102(a)(2) as being anticipated by U.S. Patent No. 5,313,182 (hereinafter “Blache”);  have been fully considered and are persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,

Claims 2-4 and 6-16 are also allowed as they further limit allowed claim 1.
The closest prior art references that were found based on an updated search.
Ritter et al. US 2014/0197820 - Measuring system with magnetic field sensor arrangement has evaluation circuit that is provided to determine the position of transmitter based on measurement signals of magnetic field sensors.
Van Veldhoven US 2012/0153946 - Magnetic field sensor arrangement, e.g., wheel speed sensor, has magnetic sensors configured to facilitate detection of magnetic fields at different relative alignments between reference component and magnetic sensors.
Hill et al. US 2017/0191851 - Method for identifying location of position encoding magnet, involves determining location of position encoding magnet according to generated signals.

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/RAUL J RIOS RUSSO/Examiner, Art Unit 2867